Citation Nr: 1454714	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic lumbosacral spine condition.


(The issues of entitlement an increased initial rating in excess of 10 percent for the service-connected C5-C6 sensory radiculopathy of the left upper extremity and entitlement to an increased rating in excess of 10 percent for the service-connected status-post traumatic injury of the cervical spine with degenerative changes are the subjects of a separate decision.)



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, and February 1974 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the RO.

In January 2011, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  The transcript has been associated with the claims folder.

In May 2011, the Board remanded the above-captioned claim for further development.

The Board notes that a separate appeal was perfected on the issues of increased initial rating in excess of 10 percent for the service-connected C5-C6 sensory radiculopathy of the left upper extremity, and an increased rating in excess of 10 percent for the service-connected status-post traumatic injury of the cervical spine with degenerative changes.  Testimony was taken on these issues via hearing before another VLJ in August 2014.   As such, these claims are addressed in a separate document of this date.

The Board has considered documentation included in VBMS and Virtual VA.
The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

During his August 2014 videoconference hearing before the other VLJ, the Veteran testified that he had been treated for the disability on appeal at the Fort Walton Beach Medical Center as recently as 2012.  See, e.g., Hearing Transcript p. 17.  Because the most recent treatment records from that facility are dated in June 2009, remand is warranted in order to obtain the outstanding records.  

In addition, the January 2012 VA examination conducted pursuant to the Board's May 2011 remand directives is insufficient.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board sought an opinion on secondary service connection.  However, the examiner did not address the issue of aggravation in this context.

Additionally, the examiner offered a negative nexus opinion on the issue of direct service connection, stating, "the medical records are silent to a low back
condition until around 2009."  

However, a recently-obtained April 1989 record from the Buffalo VA Medical Center documented an injured ligament, and x-ray studies showed "early arthritic change involving the facet joints between L5 and S1."  VBMS Entry September 16, 2013.  This record should be considered.

Accordingly, this matter is REMANDED to the RO for the following action:

1.  In the separate remand involving the claim for increased rating claims for the service-connected cervical spine disability and radiculopathy, the AOJ was instructed to obtain records from the Fort Walton Beach Medical Center. 

The AOJ should ensure that all indicated action is taken to include obtaining copies of these records and associating them with the file.

If there are any records that cannot be located, the AOJ must specifically document the attempts that were made to locate them, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should provide the Veteran's electronic claims file to the January 2012 VA examiner for an addendum opinion addressing the nature and likely etiology of the claimed lumbar spine disorder.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

On review of the record, the examiner is requested to offer comments and an opinion addressing the following:

(A.) Whether it is at least as likely as not (50 percent probability or greater) that the lumbar spine disability had its clinical onset during service or otherwise was due to an event or incident of that service.  

In so doing, the examiner must discuss the service treatment records documenting lumbar spine problems.  See, e.g., April 1985 service treatment records;1986 motor vehicle accident.  The examiner must also discuss the 1989 post-service VA records documenting a ligament injury and early arthritic change involving the facet joints between L5 and S1. 

(B.) Whether it is at least as likely as not that the lumbar spine disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected cervical spine disability.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

If the examiner is unable to provide the requested opinions without examining the Veteran, the RO must arrange for the Veteran to undergo appropriate VA examinations to obtain opinions responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

